    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 1 of 15 Page ID #:1912




1
2
3
4
5
6                                                                  JS-6
7
8
9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
                                                )
12     FEDERAL TRADE COMMISSION,                )
13                                              )
                         Plaintiff,             )   Case No.: 2:20-cv-10832-FMO-
14                                              )   SKx
15                       v.                     )
                                                )   ORDER ON STIPULATION
16     MODA LATINA BZ INC., a                   )   [55] RE: PERMANENT
17     California corporation,                  )   INJUNCTION AND
                                                )   MONETARY JUDGMENT
18     ESTHER VIRGINIA FERNANDEZ                )
19     AGUIRRE, individually and as an          )
       officer of Moda Latina BZ Inc., and      )
20                                              )
21     MARCO CESAR ZARATE QUÍROZ,               )
       individually and as an officer of Moda   )
22     Latina BZ Inc.,                          )
23                                              )
                         Defendants.            )
24                                              )
25
26
27
28
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 2 of 15 Page ID #:1913




1           Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its
2     Complaint for Permanent Injunction and Other Equitable Relief (Dkt. 1,
3     “Complaint”) in this matter, pursuant to Sections 13(b) and 19 of the Federal Trade
4     Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, and the Telemarketing
5     and Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C.
6     §§ 6101-6108. The Commission and Defendants stipulate to the entry of a
7     Stipulated Order for Permanent Injunction and Monetary Judgment (“Order”) to
8     resolve all matters in dispute in this action between them.
9           THEREFORE, IT IS ORDERED as follows:
10                                        FINDINGS
11 1.       This Court has jurisdiction over this matter.
12 2.       The Complaint charges that Defendants participated in deceptive acts or
13 practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, the
14 Telemarketing Act, 15 U.S.C. §§ 6101-08, and the Telemarketing Sales Rule, 16
15 C.F.R. Part 310, in connection with the advertising, marketing, promotion, offering
16 for sale, and sale of work-at-home opportunities to consumers throughout the
17 United States. These deceptive acts or practices included claiming falsely or
18 without substantiation that consumers who purchased Defendants’ work-at-home
19 opportunities were likely to earn substantial income, such as hundreds of dollars
20 per week. The Complaint also charges that Defendants engaged in abusive
21 telemarketing threats and intimidation.
22 3.       Defendants neither admit nor deny any of the allegations in the Complaint,
23 except as specifically stated in this Order. Only for purposes of this action,
24 Defendants admit the facts necessary to establish jurisdiction.
25 4.       Defendants waive and release any claims that they may have against the
26 Commission and its agents that relate to this action, including any claim that they
27 may have under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the
28

                                               -1-
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 3 of 15 Page ID #:1914




1     prosecution of this action through the date of this Order, and agree to bear their
2     own costs and attorney fees.
3     5.    Defendants and the Commission waive all rights to appeal or otherwise
4     challenge or contest the validity of this Order.
5     6.    The Corporate Defendant filed a voluntary petition for bankruptcy under
6     Chapter 7 of the U.S. Bankruptcy Code on December 16, 2020, see No. 2:20-bk-
7     20958-BB (Bankr. C.D. Cal. 2020) (“Bankruptcy Case”).
8     7.    Elissa D. Miller was appointed as the Chapter 7 Bankruptcy Trustee in the
9     Bankruptcy Case.
10 8.       This Court has jurisdiction to determine whether and to what extent this
11 action is subject to the automatic stay in connection with the Bankruptcy Case.
12 Lockyer v. Mirant, 398 F.3d 1098, 1105–07 (9th Cir. 2005) (collecting cases).
13 9.       The FTC’s prosecution of this action and the entry of this Order are actions
14 to enforce the Commission’s police or regulatory power and these actions are
15 excepted from the automatic stay in the Bankruptcy Case pursuant to 11 U.S.C. §
16 362(b)(4).
17
18                                       DEFINITIONS
19          For the purpose of this Order, the following definitions apply:
20 A.       “Corporate Defendant” means Moda Latina BZ Inc. and each of its
21 successors, and assigns.
22 B.       “Defendants” means the Individual Defendants and Corporate Defendant,
23 individually, collectively, or in any combination.
24 C.       “Document” is synonymous in meaning and equal in scope to the usage of
25 the term “documents or electronically stored information” in Fed. R. Civ. P.
26 34(a)(1)(A). A draft or non-identical copy is a separate document within the
27 meaning of this term.
28

                                                -2-
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 4 of 15 Page ID #:1915




1     D.    “Individual Defendant(s)” means Esther Virginia Fernandez Aguirre and
2     Marco Cesar Zarate Quíroz, individually or collectively.
3     E.    “Investment Opportunity” includes anything, tangible or intangible, that is
4     offered, offered for sale, sold, or traded based wholly or in part on representations,
5     either express or implied, about past, present, or future income, profit, or
6     appreciation.
7     F.    “Person” means a natural person, organization, or other legal entity,
8     including a corporation, limited liability company, partnership, proprietorship,
9     association, cooperative, government or governmental subdivision or agency, or
10 any other group or combination acting as an entity.
11 G.       “Telemarketer” means any Person who, in connection with Telemarketing,
12 initiates or receives telephone calls to or from a customer or donor.
13 H.       “Telemarketing” means any plan, program, or campaign which is
14 conducted to induce the purchase of goods or services or a charitable contribution,
15 by use of one or more telephones and which involves more than one interstate
16 telephone call.
17
18                                          ORDER
19         I. BAN ON SELLING GOODS OR SERVICES AS A MEANS TO EARN
20                    MONEY WORKING FROM HOME OR ELSEWHERE
21          IT IS ORDERED that Defendants, whether acting directly or through any
22 other person, officer, agent, employee, sole proprietorship, partnership,
23 corporation, limited liability company, subsidiary, division, branch, trust, or other
24 entity, are permanently restrained and enjoined from:
25          A.     creating, advertising, marketing, promoting, offering for sale, or
26 selling any good or service that is represented, directly or by implication, to a
27 consumer as a means to earn money working from home or from any other
28 location;

                                                -3-
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 5 of 15 Page ID #:1916




1           B.     assisting others engaged in advertising, marketing, promoting,
2     offering for sale, or selling any good or service that is represented, directly or by
3     implication, to a consumer as a means to earn money working from home or from
4     any other location; and
5           C.     holding any ownership interest, share, or stock in any business that
6     engages in or assists in advertising, marketing, promoting, offering for sale, or
7     selling any good or service that is represented, directly or by implication, to a
8     consumer as a means to earn money working from home or from any other
9     location.
10                       II.    PROHIBITED BUSINESS ACTIVITIES
11          IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
12 agents, and employees, and all others in active concert or participation with any of
13 them, who receive notice of this Order, whether acting directly or indirectly, in
14 connection with advertising, marketing, promoting, offering for sale, or selling any
15 good or service, are permanently restrained and enjoined from misrepresenting or
16 assisting others in misrepresenting, expressly or by implication, any material fact,
17 including:
18          A.     risk, liquidity, earnings potential, or profitability; and
19          B.     any other fact material to consumers such as: the total costs; any
20 refund policy; any material restrictions, limitations, or conditions; or any material
21 aspect of its performance, efficacy, nature, or central characteristics.
22                III.   PROHIBITIONS REGARDING TELEMARKETING
23          IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
24 agents, and employees, and all other persons in active concert or participation with
25 them, who receive actual notice of this Order by personal service or otherwise,
26 whether acting directly or indirectly, in connection with Telemarketing of any
27 goods or services are permanently restrained and enjoined from:
28          A.     misrepresenting risk, liquidity, earnings potential, or profitability;

                                                -4-
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 6 of 15 Page ID #:1917




1           B.      misrepresenting material aspects of an Investment Opportunity;
2           C.      misrepresenting any material aspect of the performance, efficacy,
3                   nature, or central characteristics of goods or services that are the
4                   subject of a sales offer;
5           D.      making a false or misleading statement to induce any person to pay
6                   for goods or services;
7           E.      using threats or intimidation, including threats of legal actions, reports
8                   to federal government authorities, or damage to credit histories, to
9                   coerce any person to pay for goods or services; and
10          F.      violating any provision of the TSR, 16 C.F.R. Part 310, attached as
11                  Attachment A.
12
13           IV.     MONETARY JUDGMENT AND PARTIAL SUSPENSION
14          IT IS FURTHER ORDERED that:
15          A.      Judgment in the amount of Seven Million Four Hundred Eighty-Nine
16 Dollars ($7,000,489.00) is entered in favor of the Commission against Defendants,
17 jointly and severally, as equitable monetary relief.
18          B.      In partial satisfaction of the judgment against them, Individual
19 Defendants are ordered to make the following payments to the Commission by
20 electronic fund transfer in accordance with instructions to be provided by a
21 representative of the Commission and within seven days of entry of this Order:
22                  1.    Individual Defendant Esther Virginia Fernandez Aguirre
23               (“Fernandez”) is ordered to pay to the Commission Twenty Thousand
24               Dollars ($20,000), which as Fernandez stipulates, her counsel will hold in
25               escrow for no purpose other than payment to the Commission.
26                  2.    Individual Defendant Marco Cesar Zarate Quíroz (“Zarate”) is
27               ordered to pay to the Commission Twenty Thousand Dollars ($20,000),
28

                                                 -5-
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 7 of 15 Page ID #:1918




1                which as Zarate stipulates, his counsel will hold in escrow for no purpose
2                other than payment to the Commission.
3           C.      Upon completion of the transfers identified in Subsection B, the
4     remainder of the judgment is suspended as to Individual Defendants, subject to the
5     Subsections below.
6           D.      The Commission’s agreement to the suspension of part of the
7     judgment as to Individual Defendants is expressly premised upon the truthfulness,
8     accuracy, and completeness of Individual Defendants’ sworn financial statements
9     and related documents (collectively, “Financial Attestations”) submitted to the
10 Commission, namely:
11                  1.    The Financial Statement of Individual Defendant Esther
12                        Virginia Fernandez Aguirre, dated December 30, 2020.
13                  2.    The Financial Statement of Individual Defendant Marco Cesar
14                        Zarate Quíroz, dated January 10, 2021.
15                  3.    The Financial Statement of Corporate Defendant Moda Latina
16                        BZ Inc., dated December 31, 2020.
17          E.      The suspension of the judgment will be lifted as to the Individual
18 Defendants if, upon motion by the Commission, the Court finds that the Individual
19 Defendants failed to disclose any material asset, materially misstated the value of
20 any asset, or made any other material misstatement or omission in the Financial
21 Attestations identified above or that the Individual Defendants are in default on
22 their obligations under Subsection B.
23          F.      If the suspension of the judgment is lifted, the judgment becomes
24 immediately due from the Individual Defendants in the amount specified in
25 Subsection A (which the parties stipulate only for purposes of this Section
26 represents the consumer injury alleged in the Complaint), less any payment
27 previously made pursuant to this Section, plus interest computed from the date of
28 entry of this Order.

                                               -6-
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 8 of 15 Page ID #:1919




1           G.     Defendants relinquish dominion and all legal and equitable right, title,
2     and interest in all assets transferred pursuant to this Order and may not seek the
3     return of any assets.
4           H.     The facts alleged in the Complaint will be taken as true, without
5     further proof, in any subsequent civil litigation against the Individual Defendants
6     by or on behalf of the Commission, including in a proceeding to enforce its rights
7     to any payment or monetary judgment pursuant to this Order, such as a
8     nondischargeability complaint in any bankruptcy case.
9           I.     The facts alleged in the Complaint establish all elements necessary to
10 sustain an action by the Commission against the Individual Defendants pursuant to
11 Section 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this
12 Order will have collateral estoppel effect for such purposes.
13          J.     Individual Defendants acknowledge that their Taxpayer Identification
14 Numbers (Social Security Numbers), which Individual Defendants must submit to
15 the Commission, may be used for collecting and reporting on any delinquent
16 amount arising out of this Order, in accordance with 31 U.S.C. §7701.
17          K.     All money paid to the Commission pursuant to this Order may be
18 deposited into a fund administered by the Commission or its designee to be used
19 for equitable relief, including consumer redress and any attendant expenses for the
20 administration of any redress fund. If a representative of the Commission decides
21 that direct redress to consumers is wholly or partially impracticable or money
22 remains after redress is completed, the Commission may apply any remaining
23 money for such other equitable relief (including consumer information remedies)
24 as it determines to be reasonably related to Defendants’ practices alleged in the
25 Complaint. Any money not used for such equitable relief is to be deposited to the
26 U.S. Treasury as disgorgement. Defendants have no right to challenge any actions
27 the Commission or its representatives may take pursuant to this Subsection.
28

                                               -7-
    Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 9 of 15 Page ID #:1920




1           L.     The asset freeze ordered by the Court on December 23, 2020 (Dkt.
2     No. 47) is modified to permit the payments and transfers identified in Subsection
3     B. Upon completion of all such payments and transfers, the asset freeze is
4     dissolved as to Individual Defendants.
5                            V.     CUSTOMER INFORMATION
6           IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
7     agents, employees, and attorneys and all others in active concert or participation
8     with any of them, who receive actual notice of this Order, are permanently
9     restrained and enjoined from directly or indirectly:
10          A.     failing to provide sufficient customer information to enable the
11 Commission to efficiently administer consumer redress. If a representative of the
12 Commission requests in writing any information related to redress, Defendants
13 must provide all such information in Defendants’ possession, custody or control in
14 the form prescribed by the Commission, within 14 days.
15          B.     disclosing, using, or benefitting from customer or prospective
16 customer information, including the name, address, telephone number, email
17 address, social security number, other identifying information, or any data that
18 enables access to a customer’s or prospective customer’s account (including a
19 credit card, bank account, or other financial account), that any Defendant obtained
20 through or for the marketing or sale of goods or services in connection with the
21 sale of memberships, goods, or services before entry of this Order; and
22          C.     failing to destroy such customer information in all forms in their
23 possession, custody, or control within 30 days after receipt of written direction to
24 do so from a representative of the Commission.
25          Provided, however, that customer information need not be disposed of, and
26 may be disclosed, to the extent requested by a government agency or required by
27 law, regulation, or court order.
28

                                               -8-
 Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 10 of 15 Page ID #:1921




1                                   VI.    COOPERATION
2          IT IS FURTHER ORDERED that Defendants must fully cooperate with
3    representatives of the Commission in this case and in any investigation related to
4    or associated with the transactions or the occurrences that are the subject of the
5    Complaint. Defendants must provide truthful and complete information, evidence,
6    and testimony. Individual Defendants must appear and Corporate Defendant must
7    cause its officers, employees, representatives, or agents to appear for interviews,
8    discovery, hearings, trials, and any other proceedings that a Commission
9    representative may reasonably request upon 5 days written notice, or other
10 reasonable notice, at such places and times as a Commission representative may
11 designate, without the service of a subpoena.
12                          VII. ORDER ACKNOWLEDGMENTS
13         IT IS FURTHER ORDERED that Defendants obtain acknowledgments of
14 receipt of this Order:
15         A.     Each Defendant, within 7 days of entry of this Order, must submit to
16 the Commission an acknowledgment of receipt of this Order sworn under penalty
17 of perjury.
18         B.     For 15 years after entry of this Order, each Individual Defendant for
19 any business that such Defendant, individually or collectively with any other
20 Defendant, is the majority owner or controls directly or indirectly, and the
21 Corporate Defendant, must deliver a copy of this Order to: (1) all principals,
22 officers, and directors; (2) all employees, agents, and representatives who
23 participate in conduct related to the subject matter of the Order; and (3) any
24 business entity resulting from any change in structure as set forth in the Section
25 titled Compliance Reporting. See Section VIII of this Order. Delivery must occur
26 within 7 days of entry of this Order for current personnel. For all others, delivery
27 must occur before they assume their responsibilities.
28

                                              -9-
 Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 11 of 15 Page ID #:1922




1          C.    From each individual or entity to which a Defendant delivered a copy
2    of this Order, that Defendant must obtain, within 30 days, a signed and dated
3    acknowledgment of receipt of this Order.
4                           VIII. COMPLIANCE REPORTING
5          IT IS FURTHER ORDERED that Defendants make timely submissions to
6    the Commission:
7          A.    One year after entry of this Order, each Defendant must submit a
8    compliance report, sworn under penalty of perjury:
9                1.     Each Defendant must: (a) identify the primary physical, postal,
10                      and email address and telephone number, as designated points
11                      of contact, which representatives of the Commission may use to
12                      communicate with that Defendant; (b) identify all of that
13                      Defendant’s businesses by all of their names, telephone
14                      numbers, and physical, postal, email, and internet addresses; (c)
15                      describe the activities of each business, including the goods and
16                      services offered, the means of advertising, marketing, and sales,
17                      and the involvement of any other Defendant (which Individual
18                      Defendants must describe if they know or should know due to
19                      their own involvement); (d) describe in detail whether and how
20                      that Defendant is in compliance with each Section of this
21                      Order; and (e) provide a copy of each Order Acknowledgment
22                      obtained pursuant to this Order, unless previously submitted to
23                      the Commission.
24               2.     Additionally, Individual Defendants must: (a) identify all
25                      telephone numbers and all physical, postal, email, and internet
26                      addresses, including all residences; (b) identify all business
27                      activities, including any business for which such Defendant
28                      performs services whether as an employee or otherwise and any

                                             -10-
 Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 12 of 15 Page ID #:1923




1                        entity in which such Defendant has any ownership interest; and
2                        (c) describe in detail such Defendant’s involvement in each
3                        such business, including title, role, responsibilities,
4                        participation, authority, control, and any ownership.
5          B.     For 20 years after entry of this Order, each Defendant must submit a
6    compliance notice, sworn under penalty of perjury, within 14 days of any change
7    in the following:
8                 1.     Each Defendant must report any change in: (a) any designated
9                        point of contact; or (b) the structure of the Corporate Defendant
10                       or any entity that an Individual Defendant has any ownership
11                       interest in or controls directly or indirectly that may affect
12                       compliance obligations arising under this Order, including:
13                       creation, merger, sale, or dissolution of the entity or any
14                       subsidiary, parent, or affiliate that engages in any acts or
15                       practices subject to this Order.
16                2.     Additionally, each Individual Defendant must report any
17                       change in: (a) name, including aliases or fictitious name, or
18                       residence address; or (b) title or role in any business activity,
19                       including any business for which that Defendant performs
20                       services whether as an employee or otherwise and any entity in
21                       which that Defendant has any ownership interest, and identify
22                       the name, physical address, and any internet address of the
23                       business or entity.
24         C.     Each Defendant must submit to the Commission notice of the filing of
25 any bankruptcy petition, insolvency proceeding, or similar proceeding by or
26 against that Defendant within 14 days of its filing.
27         D.     Any submission to the Commission required by this Order to be
28 sworn under penalty of perjury must be true and accurate and comply with 28

                                               -11-
 Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 13 of 15 Page ID #:1924




1    U.S.C. § 1746, such as by concluding: “I declare under penalty of perjury under
2    the laws of the United States of America that the foregoing is true and correct.
3    Executed on:       ” and supplying the date, signatory’s full name, title (if
4    applicable), and signature.
5          E.     Unless otherwise directed by a Commission representative in writing,
6    all submissions to the Commission pursuant to this Order must be emailed to
7    DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
8    Associate Director for Enforcement, Bureau of Consumer Protection, Federal
9    Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
10 subject line must begin: FTC v. Moda Latina BZ Inc, et al. (name of Defendant
11 providing submission), No. X210007.
12                                 IX.   RECORDKEEPING
13         IT IS FURTHER ORDERED that Defendants must create certain records
14 for 20 years after entry of the Order, and retain each such record for 5 years.
15 Specifically, Corporate Defendant and each Individual Defendant for any business
16 that such Defendant, individually or collectively with any other Defendants, is a
17 majority owner or controls directly or indirectly, must create and retain the
18 following records:
19       A.     accounting records showing the revenues from all goods or services
20 sold;
21       B.    personnel records showing, for each person providing services,
22 whether as an employee or otherwise, that person’s: name; addresses; telephone
23 numbers; job title or position; dates of service; and (if applicable) the reason for
24 termination;
25         C.     records of all consumer complaints and refund requests concerning
26 the subject matter of the Order, whether received directly or indirectly, such as
27 through a third party, and any response;
28

                                             -12-
 Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 14 of 15 Page ID #:1925




1          D.     all records necessary to demonstrate full compliance with each
2    provision of this Order, including all submissions to the Commission; and
3          E.     a copy of each unique advertisement or other marketing material.
4                          X.     COMPLIANCE MONITORING
5          IT IS FURTHER ORDERED that, for the purpose of monitoring each
6    Defendant’s compliance with this Order, including the Financial Attestations upon
7    which part of the judgment was suspended and any failure to transfer any assets as
8    required by this Order:
9          A.     Within 14 days of receipt of a written request from a representative of
10 the Commission, each Defendant must: submit additional compliance reports or
11 other requested information, which must be sworn under penalty of perjury; appear
12 for depositions; and produce documents for inspection and copying. The
13 Commission is also authorized to obtain discovery, without further leave of court,
14 using any of the procedures prescribed by Federal Rules of Civil Procedure 29, 30
15 (including telephonic or other means of remote depositions), 31, 33, 34, 36, 45, and
16 69.
17         B.     For matters concerning this Order, the Commission is authorized to
18 communicate directly with each Defendant. Defendants must permit
19 representatives of the Commission to interview any employee or other person
20 affiliated with any Defendant who has agreed to such an interview. The person
21 interviewed may have counsel present.
22         C.     The Commission may use all other lawful means, including posing,
23 through its representatives as consumers, suppliers, or other individuals or entities,
24 to Defendants or any individual or entity affiliated with Defendants, without the
25 necessity of identification or prior notice. Nothing in this Order limits the
26 Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20 of
27 the FTC Act, 15 U.S.C. §§ 49 and 57b-1.
28

                                             -13-
 Case 2:20-cv-10832-FMO-SK Document 56 Filed 03/01/21 Page 15 of 15 Page ID #:1926




1          D.    Upon written request from a representative of the Commission, any
2    consumer reporting agency must furnish consumer reports concerning Individual
3    Defendants, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C.
4    §1681b(a)(1).
5                         XI.   RETENTION OF JURISDICTION
6          IT IS FURTHER ORDERED that this Court retains jurisdiction of this
7    matter for purposes of construction, modification, and enforcement of this Order.
8
9
                          st
10 IT IS SO ORDERED this 1 day of March, 2021.
11
12
13
                                          ___________/s/___________________
14                                         FERNANDO M. OLGUIN
15                                         UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -14-
